MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                 FILED
      this Memorandum Decision shall not be                             Apr 06 2016, 9:37 am

      regarded as precedent or cited before any                              CLERK
      court except for the purpose of establishing                       Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT
      Mario Garcia
      Christopher H. Weintraut
      Brattain Minnix Garcia
      Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      J.V.,                                                    April 6, 2016
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               33A01-1511-DR-1921
               v.                                              Appeal from the Henry Circuit
                                                               Court
      Ja.V.,                                                   The Honorable Kit C. Dean Crane,
      Appellee-Petitioner                                      Special Judge
                                                               Trial Court Cause No.
                                                               33C02-1305-DR-125



      Crone, Judge.


                                             Case Summary
[1]   J.V. (“Mother”) appeals the trial court’s order granting Ja.V.’s (“Father’s”)

      petition to modify parenting time with respect to the parties’ five minor

      Court of Appeals of Indiana | Memorandum Decision 33A01-1511-DR-1921 | April 6, 2016       Page 1 of 7
      children. The sole issue presented for our review is whether the trial court

      abused its discretion in granting Father’s petition to modify. Specifically,

      Mother contends that, in modifying Father’s parenting time, the trial court

      failed to properly consider the best interests of the children. Finding no abuse

      of discretion, we affirm.


                                  Facts and Procedural History
[2]   In October 2013, the trial court issued a decree dissolving Mother and Father’s

      marriage. The decree provided that the parties would share joint legal custody

      of the five minor children with Mother being the primary physical custodian.

      The parties agreed that in lieu of Father paying child support to Mother,

      Mother would receive the entire monthly social security disability payment due

      for the children. 1 In November 2013, Father filed a motion for contempt

      against Mother regarding her interference with his parenting time, and in

      January 2014, Mother filed an emergency petition for supervised parenting

      time. Following a hearing on both motions, the trial court ordered the parties

      to attend a parenting workshop and also ordered Father to obtain a

      psychological assessment for anger issues. The trial court’s order provided that

      Father would have supervised parenting time until further order of the court.




      1
       We note that Mother has not provided this Court with a copy of the dissolution decree. The Chronological
      Case Summary provides the foregoing information regarding custody and child support; however, it makes
      no reference to the original order regarding parenting time.

      Court of Appeals of Indiana | Memorandum Decision 33A01-1511-DR-1921 | April 6, 2016           Page 2 of 7
[3]   In November 2014, Mother filed a petition for modification of child support.

      Then, in January 2015, Father served Mother with a petition to modify

      parenting time. In February 2015, Mother filed a petition for contempt based

      upon the allegation that Father “has moved between Tennessee and Indiana at

      least four times … without giving [Mother] proper notice ….” Tr. at 7. The

      trial court held a hearing on all three petitions on July 24, 2015. 2 Father was

      represented by counsel at the hearing and Mother appeared pro se.


[4]   Regarding Father’s petition to modify parenting time, Mother testified that she

      had no objection to having the requirement of supervised visitation removed.

      Id. at 11. Mother also stated that she did not object to the children spending

      more than half the summer with Father in Tennessee provided that they finish

      their spring baseball season. Id. at 15. Mother also agreed that the children

      could spend holidays with Father pursuant to the Indiana Parenting Time

      Guidelines. Id. at 11, 15. At the conclusion of the hearing, the trial court took

      the matter under advisement and subsequently issued the following amended

      order: 3


               1.       The parties are the parents of five children, namely X.V.,
                        born July 20, 2001; M.V., born October 1, 2001, C.V.,
                        born May 14, 2003; L.V., born September 4, 2005; and




      2
       It appears that although Father served Mother with his petition to modify parenting time, he did not file the
      document with the trial court. Both parties agreed in open court that the trial court could address and rule
      upon Father’s request along with the other filed petitions.
      3
       We note that the trial court’s order refers to parties as “Petitioner” and “Respondent” and to the minor
      children by their full names. We use “Father” and “Mother” and the children’s initials where appropriate.

      Court of Appeals of Indiana | Memorandum Decision 33A01-1511-DR-1921 | April 6, 2016               Page 3 of 7
                       S.V., born August 21, 2008.
              2.       Father lives in Tennessee. The parties shall exchange the
                       minor children for visitation at a half way point, which is
                       the Shell Station off of I75 in Lexington Kentucky.
              3.       Father shall have unsupervised parenting time with the
                       minor children one week after they are released from
                       school for summer break until one week before school
                       begins. Father shall also be entitled to receive the
                       children at all extended school breaks. However, Mother
                       shall have the option to have either Spring Break or Fall
                       Break if the parties can agree upon the time. All other
                       holiday parenting time shall be by the Indiana
                       Parenting Time Guidelines.
              4.       Mother is receiving $154.00 per month per child for the
                       younger four children for a total of $616 per month at this
                       time. She also receives $705.00 per month for the minor
                       child [X.V.] for a total of $1,321.00 per month, or $330.25
                       per week. This amount is substantially more than the $76
                       per week on the attached child support worksheet.
                       Therefore, Father is not ordered to pay support to Mother.
              5.       Due to the fact that according to the Indiana Child
                       Support Worksheet Father is ordered to pay $76 per
                       week, or $304.00 per month, and Mother receives
                       $1,321.00 per month, Father is not ordered to pay support
                       and Mother is ordered to pay Father the sum of $330.00
                       per week to Father for the transportation and care of the
                       minor children while they are in his physical custody.


      Appellant’s App. at 12. This appeal ensued.


                                     Discussion and Decision
[5]   We begin by noting that Father has not filed an appellee’s brief. In such

      circumstances, we do not undertake the burden of developing arguments for

      him. Jenkins v. Jenkins, 17 N.E.3d 350, 351 (Ind. Ct. App. 2014). Instead, we

      Court of Appeals of Indiana | Memorandum Decision 33A01-1511-DR-1921 | April 6, 2016   Page 4 of 7
      apply a less stringent standard of review and will reverse upon a showing of

      prima facie error, which is error “at first sight, on first appearance, or on the

      face of it.” Orlich v. Orlich, 859 N.E.2d 671, 673 (Ind. Ct. App. 2006).

      However, we are still obligated to correctly apply the law to the facts in the

      record in order to determine whether reversal is required. Jenkins, 17 N.E.3d at

      352.


[6]   Mother’s appeal focuses solely on the trial court’s modification of Father’s

      parenting time. Specifically, she claims that, in modifying Father’s parenting

      time, the trial court failed to properly consider the best interests of the children.

      “Modifications of child custody, parenting time, and child support are all

      reviewed for abuse of discretion. We grant latitude and deference to our trial

      judges in family law matters.” Miller v. Carpenter, 965 N.E.2d 104, 108 (Ind. Ct.

      App. 2012) (citations omitted). We neither reweigh the evidence nor reassess

      witness credibility, but consider only the evidence most favorable to the trial

      court’s judgment and the inferences flowing therefrom. Id. “On appeal it is not

      enough that the evidence might support some other conclusion, but it must

      positively require the conclusion contended for by the appellant before there is a

      basis for reversal.” Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002) (citation

      omitted).


[7]   We have long recognized that the right of parents to visit their children is a

      precious privilege that should be enjoyed by noncustodial parents. Lasater v.

      Lasater, 809 N.E.2d 380, 400-01 (Ind. Ct. App. 2004). Accordingly, a parent

      not granted custody of the child is entitled to reasonable parenting time rights.

      Court of Appeals of Indiana | Memorandum Decision 33A01-1511-DR-1921 | April 6, 2016   Page 5 of 7
      Ind. Code § 31-17-4-1. Indiana Code Section 31-17-4-2 provides in relevant

      part that a “court may modify an order granting or denying parenting time

      rights whenever modification would serve the best interests of the child.” “In

      all visitation controversies, courts are required to give foremost consideration to

      the best interests of the child[ren].” Hatmaker v. Hatmaker, 998 N.E.2d 758, 760

      (Ind. Ct. App. 2013) (quoting Marlow v. Marlow, 702 N.E.2d 733, 735 (Ind. Ct.

      App. 1998), trans. denied (1999)). It is well settled that if the record reveals a

      rational basis supporting the trial court’s determination, no abuse of discretion

      occurred. Pennington v. Pennington, 596 N.E.2d 305, 306 (Ind. Ct. App. 1992),

      trans. denied.


[8]   Our review of the record reveals a rational basis supporting the trial court’s

      modification of Father’s parenting time. During the evidentiary hearing, Father

      requested that the children be permitted to spend more than fifty percent of the

      summer with him as well as holidays and school breaks. Father testified that he

      was willing to compromise and work with Mother regarding holiday schedules

      in the event that she wants to take a vacation or spend additional time with the

      children. In sum, Father simply requested that he “receive as much time as

      possible with the children[.]” Tr. at 19. From what we can discern from the

      record, Mother did not really disagree. At the time of the hearing, X.V. had

      just returned from spending virtually the whole summer with Father and the

      other children had spent a considerable portion of the summer with Father, at

      Mother’s specific request. Mother stated that, going forward, she did not object

      to the children spending more than half of the summer with Father in


      Court of Appeals of Indiana | Memorandum Decision 33A01-1511-DR-1921 | April 6, 2016   Page 6 of 7
       Tennessee as long as it does not interfere with the children’s baseball season.

       Mother further agreed that Father should be given parenting time on holidays

       pursuant to the Indiana Parenting Time Guidelines. Due to the parties’ basic

       agreement on these issues, the record supports a conclusion that modification of

       Father’s parenting time would serve the best interests of the children.


[9]    Mother’s main complaint on appeal appears to be that the trial court failed to

       directly address the children’s best interests in its order, and more specifically

       her concerns regarding Father’s “lack of communication” and his inability “to

       co-parent their children in a cooperative manner.” Appellant’s Br. at 4, 8.

       However, the trial court heard the parties’ testimony regarding their

       communication and co-parenting efforts thus far, and implicit in the trial court’s

       order is the court’s belief that the parties are equipped to work together to

       resolve any issues for the good of the children. We will not reweigh the

       evidence and we defer to the trial court’s judgment in this regard.


[10]   Mother has not established that the trial court’s order modifying Father’s

       parenting time constitutes an abuse of discretion or prima facie error.

       Accordingly, we affirm the trial court’s order.


[11]   Affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 33A01-1511-DR-1921 | April 6, 2016   Page 7 of 7